Citation Nr: 0927578	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 
2007 for the grant of service connection for right ear 
hearing loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss, prior to July 11, 2007.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in Muskogee, Oklahoma, which, in pertinent part, granted 
service connection for left ear hearing loss, with an initial 
noncompensable rating, and denied service connection for 
right ear hearing loss.

The Board remanded this case in April 2006.  While on remand, 
service connection for right ear hearing loss was granted in 
a July 2007 rating decision, effective July 11, 2007, with an 
initial, noncompensable bilateral hearing loss rating.  

The case returned to the Board for appellate review.  The 
Board decided the other issues that were on appeal.  The 
Board noted that the appellant had disagreed with the 
effective date and initial rating assigned in the July 2007 
rating decision, but no Statement of the Case (SOC) had been 
issued.  The Board remanded those issues for a SOC and the 
left ear issue as intertwined in September 2008.  The case 
returns now for appellate consideration.


FINDINGS OF FACT

1.  The appellant's 1994 claim was denied by the August 1994 
rating decision; the appellant did not initiate an appeal.  

2.  The appellant did not file a petition to reopen the claim 
for service connection for hearing loss between August 1994 
and the instant claim on October 25, 2002.  

3.  The first evidence of a current disability in the course 
of the instant claim was July 11, 2007.

4.  The appellant's hearing loss is productive of Level I 
hearing impairment in the right ear and Level I hearing 
impairment in the left ear at all times during the period on 
appeal.

CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  There is no legal entitlement to an effective date 
earlier than July 11, 2007, for service connection and 
compensation for right ear hearing loss.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

3.  The criteria for an initial compensable evaluation for 
left ear hearing loss are not met prior to July 11, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

4.  The criteria for an initial compensable evaluation for 
bilateral ear hearing loss are not met on and after July 11, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Earlier Effective Date

The appellant makes no specific contentions as to why he is 
entitled to an earlier effective date than July 11, 2007, for 
the grant of service connection for right ear hearing loss.  
For the reasons that follow, the Board concludes that an 
earlier effective date is not warranted.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

The appellant brought a prior claim for service connection 
for bilateral hearing loss in 1994.  The claim was denied in 
an August 1994 rating decision, of which the appellant was 
notified in the same month.  While the appellant communicated 
with the RO within one year of notification, he did not 
disagree with the rating decision.  The August 1994 rating 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  Thus, the earliest effective date possible could 
not be prior to August 1994.

The appellant brought his current claim for service 
connection in October 2002.  The appellant did not file a 
petition to reopen the claim for service connection for 
hearing loss between August 1994 and October 2002.  Thus, the 
Board finds that the date of claim was October 25, 2002.

The Board notes, incidentally, that the RO determined the 
date of claim to be November 6, 2002.  There is a RO date 
stamp on the face of the claim of November 6, 2002; however, 
a RO mailroom stamp on the back indicates receipt on October 
25, 2002.

The service connection for the left ear was granted in a 
March 2003 rating decision, and the right ear denied.  
Following the Board's April 2006 remand, service connection 
for right ear hearing loss was granted, effective July 11, 
2007.  The remaining question is when entitlement arose.  See 
38 C.F.R. § 3.400, supra.  If entitlement arose before 
October 25, 2002, then that date is the appropriate effective 
date.  If entitlement arose after October 25, 2002, then the 
date entitlement arose is the appropriate effective date.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish entitlement to service connection, the 
three part test must be met.  If any element is not met, 
entitlement does not arise until the evidence establishes 
that element.  

The appellant was provided with a VA examination shortly 
after filing his claim.  On the authorized audiological 
evaluation in February 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
30
35
LEFT
0
5
15
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
Applying this standard to the test scores, the appellant did 
not have a current disability of the right ear at the time he 
filed his claim for service connection.  Thus, the Board 
finds that the appellant did not have a current disability at 
filing in October 25, 2002.  The first service connection 
element fails.  The appellant was not entitled to service 
connection at that time.

The only subsequent audiometric examination is dated July 11, 
2007, the current effective date.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
35
50
LEFT
5
15
25
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the both ears.

The appellant's right ear hearing did meet the disability 
requirements as of that date.  See 38 C.F.R. § 3.385 (2008).  
Thus, the elements of service connection were met as of July 
11, 2007.  The RO assigned the effective date of service 
connection as of July 11, 2007.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the appellant 
complained of hearing loss in his prior claim and during the 
course of the current claim, hearing loss may exist without 
rising to the level of a disability.  As such, the Board can 
rely only upon the objective testing for the determination of 
the existence of a disability.  

A current disability exists if the diagnosed disability is 
present at the time of the claim or during the pendency of 
that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  

The Board notes that, during the 1994 claim, the appellant 
underwent an audiometric examination.  On the authorized 
audiological evaluation in April 1994, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
45
LEFT
15
20
20
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
appellant would have been determined to have a hearing loss 
disability of the right ear based on the 4,000 dB range 
score.  

The 1994 examination results raise a possibility of a current 
disability at the time of claim filing in 2002, but are 
outweighed by the remaining evidence.  The appellant's 2003 
results showed significant improvement in three of the five 
tested dB ranges.  The 1994 test was over eight years old at 
the time of the claim.  The test results for the 500 dB 
ranges are lower in both the 2003 and July 2007 VA 
examinations.  The left ear 1,000, 2,000, 3,000 and 4,000 
ranges scores are within 5 dB between the 1994 and 2007 
examination, but the right ear ranges are much different, 
decreasing 15 dB at 500, holding constant at 1,000, 
increasing 15 dB at 2,000 dB, increasing 5 dB at 3,000 and 
decreasing 10 dB at 4,000.  This inconstancy in result raises 
considerable doubt in which is the accurate test.  The 2003 
results match the 2007 results more closely, giving more of a 
consistent pattern.  Again, while the appellant may complain 
of difficulty hearing, whether such difficulty constitutes a 
disability is out of his competency.  The Board finds that 
the February 2003 VA examination outweighs the April 1994 VA 
examination in determining whether the appellant had a 
disability at the time of his claim.  See McClain and Gilpin, 
supra.  

The Board finds that the RO has granted the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  The appellant's 1994 claim was 
extinguished by the unappealed August 1994 rating decision.  
The appellant did not file a petition to reopen the claim for 
service connection for hearing loss between August 1994 and 
the instant claim on October 25, 2002.  The first evidence of 
a current disability in the course of the instant claim was 
July 11, 2007.  The date entitlement arose is later than the 
date of claim, here, July 11, 2007.  The Board concludes that 
July 11, 2007, is the correct effective date of service 
connection.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later").  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's earlier effective date 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Initial Ratings

The appellant contends that he is entitled to a compensable 
rating for his left ear hearing loss prior to July 11, 2007, 
and for his bilateral hearing loss on and after that date.  
As noted above, the appellant is not service connected for 
the right ear prior to July 11, 2007.  The Board will 
consider first the left ear rating prior to that date, and 
bilateral rating on and after that date.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2008).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
30
35
LEFT
0
5
15
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

On audiological evaluation on July 11, 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
35
50
LEFT
5
15
25
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the both ears.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  Per the February 2003 evaluation, 
the right ear had a puretone average of 23.75 dB and a speech 
recognition score of 100; therefore the right ear received a 
designation of I.  The left ear had a puretone average of 25 
dB and a speech recognition score of 96; therefore the left 
ear received a designation of I.  Per the July 2007 
evaluation, the right ear had a puretone average of 27.5 dB 
and a speech recognition score of 96; therefore the right ear 
received a designation of I.  The left ear had a puretone 
average of 33.75 dB and a speech recognition score of 96; 
therefore the left ear received a designation of I.  The 
point where I and I intersect on Table VII then reveals the 
disability level for the appellant's hearing loss, which in 
this case does not reach a compensable level at any time, 
both prior to and after July 11, 2007.  

The Board also notes that the right ear hearing loss has been 
at a Level I, even during the period prior to July 11, 2007.  
When only one ear is service connected for hearing loss, the 
non-service connected ear will be assigned a Numeric Level I, 
for the purposes of using Table VII.  38 C.F.R. § 4.85(f).  
If the non-service connected ear has hearing loss that would 
merit a compensable rating on its own, then the evaluation 
shall apply 38 C.F.R. §§ 4.85 and 4.86 as though both ears 
were service connected.  See 38 C.F.R. §§ 3.383, 4.85(f).  
Regardless of the presence or absence of service connection 
for the right ear, the outcome of this case is identical.  
Prior to July 11, 2007, the appellant would receive a Numeric 
Level I for the right ear, as it is clearly not compensable 
on its own.  On and after July 11, 2007, the right ear would 
receive a Numeric Level I.  The left ear hearing loss 
receives a Numeric Level I throughout the period on appeal.  
With Numeric Level I assigned for both ears, the appellant's 
hearing loss disability is noncompensable under Table VII 
both prior to and on and after July 11, 2007.  See 38 C.F.R. 
§ 4.86.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the appellant's 
disability cannot be evaluated under the alternative rating 
scheme.

Finally, the appellant complained of some balance 
difficulties at both his 2003 and 2007 VA examinations.  
Impedance testing of the middle ear revealed normal 
functioning in 2003.  Without objective findings of some 
ongoing balance difficulties, the Board will not assign a 
separate rating, nor is further examination warranted.  See 
38 C.F.R. § 4.87, Diagnostic Code 6204, Note 1 (2008) 
(requiring objective findings supporting a diagnosis of a 
peripheral vestibular disorder before a compensable 
evaluation may be assigned under this code).  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's left ear 
hearing loss disability prior to July 11, 2007, and bilateral 
hearing loss disability on and after that date are not 
inadequate.  At his March 2003 VA examination, the appellant 
reported difficulty hearing and understanding while 
background noise is present.  At his July 2007 VA 
examination, he stated that he required some repetition to 
understand others, but carried on a conversation at normal 
speech levels without the aid of amplification.  These are 
the complaints expected of a hearing loss disability.  
Furthermore, the appellant's dizziness complaints have not 
been tied to his hearing loss disability, but assuming they 
are, the ratings schedule has clear requirements for a 
separate compensable rating.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the appellant.  Thus, his request 
for a compensable evaluation is denied.  See 38 C.F.R. § 
4.85.

III. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for an earlier 
effective date and compensable ratings.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claims all arise from granted claims of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions, excepting notice of the degree of 
disability and the manner in which effective dates are 
assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  An August 2005 letter provided notice of 
the degree of disability element.  

The appellant is here challenging the initial ratings and 
effective date following grants of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, the Court 
held that in cases-like this one-where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service- connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Goodwin, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  Further, the appellant has 
neither alleged nor demonstrated that he has been prejudiced 
by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; 
Dunlap, 21 Vet. App. at 119.  Regarding the disability 
ratings and effective date, VA requested and obtained all 
information from the appellant to support his claim and 
granted service connection.  There is no indication any other 
evidence exists to support a higher disability rating or 
earlier effective date.  Thus, the VCAA's purpose has been 
effected and any error is non-prejudicial.  The Board 
concludes that the duty to notify is satisfied.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Board notes that adjudication of a claim for an earlier 
effective date from a grant of service connection is based 
upon evidence already in the claims folder; the resolution of 
the claim depends upon when certain document(s) were either 
received by VA and/or promulgated to the appellant and when 
historical medical evidence first established entitlement to 
service connection.  See generally 38 C.F.R. §§ 3.151, 3.155, 
3.156, 3.157, 3.160, 3.400 (2008).  As any examination cannot 
recognize a hearing loss disability further back than those 
already of record, there is no additional development that 
can be conducted, examination performed, nor any other 
records which can be obtained, which would substantiate the 
appellant's claim.

On the increased ratings claims, the RO provided the 
appellant appropriate VA examination in 2003 and 2007.  The 
appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  
The Board also concludes the VA examinations are adequate 
upon which to base a decision.  During the course of the 
appeal, Compensation and Pension (C&P) hearing examination 
worksheets were revised to include a discussion of the effect 
of the Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2008).  In this case, the VA examination reports note merely 
general complaints, such as difficulty understanding speech, 
especially when in a noisy background.  However, in Martinak 
v. Nicholson, 21 Vet. App. 447 (2007), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
worksheet revisions, but also noted that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  The Veteran has 
not alleged any prejudice caused by a deficiency in the 
examinations here.  Throughout the course of this appeal, he 
has been represented by a private attorney well versed in 
adjudication of claims for VA benefits, and there are no 
allegations of prejudice in any of the documents she has 
submitted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than July 11, 2007 
for the grant of service connection for right ear hearing 
loss is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss, prior to July 11, 2007, is denied.

Entitlement to an initial compensable rating, on and after 
July 11, 2007, for bilateral hearing loss is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


